Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,589,679 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Divine Reg No. 51,275 on October 28, 2021.

The application has been amended as follows:
1.	(Previously Presented) A system comprising: 
a display disposed in a passenger compartment of a vehicle;
one or more processors; and
memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to:
receive sensor data from one or more sensors associated with the vehicle;

detect, based at least in part on the sensor data, a motion of the vehicle in a first direction; and 
based at least in part on the motion of the vehicle, cause the display to move the visual reference in a second direction,
wherein the visual reference includes a representation of at least a portion of an object outside of the vehicle that, relative to a position of an occupant in the passenger compartment, is obscured by the vehicle.

2.	(Previously Presented) The system of claim 1, wherein the motion of the vehicle is a rotational motion in the first direction, and the visual reference is moved by at least rotating the visual reference in the second direction opposite the rotational motion in the first direction. 

3.	(Original) The system of claim 1, wherein the one or more sensors comprise at least one of an accelerometer, gyroscope, or a magnetometer to detect the motion of the vehicle.

4.	(Canceled). 

5.	(Previously Presented) The system of claim 1, wherein the representation of at least the portion of the object included in the visual reference is in front of the vehicle such that, relative to the position of the occupant, the at least the portion of the object is obscured by a dashboard or hood of the vehicle.

6.	(Previously Presented) The system of claim 1, wherein the representation of at least the portion of the object included in the visual reference is beside the vehicle such that, relative to the position of the occupant, the at least the portion of the object is obscured by a door panel of the vehicle. 

7.	(Previously Presented) A method comprising: 
receiving sensor data from one or more sensors associated with a vehicle;
causing a display to present a visual reference on a surface of a passenger compartment of the vehicle based at least in part on the sensor data;

based at least in part on the motion of the vehicle, causing the display to move the visual reference in a second direction relative to the passenger compartment of the vehicle,
wherein the visual reference includes a representation of at least a portion of an object outside of the vehicle that, relative to a position of an occupant in the passenger compartment, is obscured by the vehicle.

8.	(Original) The method of claim 7, wherein the one or more sensors comprise one or more external cameras mounted on the vehicle and the sensor data is first sensor data received at a first time, the method further comprising:
receiving, from the one or more external cameras, second sensor data at a second time after the first time; and
updating the visual reference based at least in part on receiving the second sensor data from the one or more external cameras.

9.	(Original) The method of claim 7, wherein the display comprises one or more of a projector or a flexible display. 

10.	(Original) The method of claim 7, further comprising:
detecting, by the one or more sensors, a location of a passenger inside of the passenger compartment of the vehicle, 
wherein causing the display to present the visual reference on the surface of the passenger compartment of the vehicle is further based on the location of the passenger. 

11.	(Original) The method of claim 7, further comprising:
determining that the vehicle has reached a destination; and 
responsive to determining that the vehicle has reached the destination:
ceasing to present the visual reference on the display; and
causing the display to present marketing materials. 

12.	(Previously Presented) The method of claim 7, further comprising: 
detecting, by the one or more sensors, a speed of the vehicle, 
wherein causing the display to move the visual reference is further based on the speed of the vehicle. 

13.	(Previously Presented) The method of claim 7, wherein the display is a dashboard display, the vehicle further comprises a door panel display, and the visual reference is a first visual reference, the method further comprising: 
causing the door panel display to present a second visual reference based at least in part on the sensor data;
detecting, by the one or more sensors, translational motion of the vehicle in a forward direction; and 
based at least in part on the translational motion of the vehicle being in the forward direction, causing the door panel display to move the second visual reference such that the second visual reference appears to move past the vehicle, 
wherein causing the dashboard display to move the first visual reference comprises causing the first visual reference to appear to grow larger. 

14.	(Original) The method of claim 7, wherein the second direction is a different direction than the first direction.  

15.	(Examiner’s Amendment) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving sensor data from one or more sensors associated with a vehicle;
causing a display to present a visual reference on a surface of a passenger compartment of the vehicle based at least in part on the sensor data;
detecting, based at least in part on the sensor data, a motion of the vehicle in a first direction; and 
based at least in part on the motion of the vehicle, causing the display to move the visual reference in a second direction relative to a point inside the passenger compartment of the vehicle,
wherein the visual reference includes a representation of at least a portion of an object outside of the vehicle that, relative to a position of an occupant in the passenger compartment, is obscured by the vehicle.

16.	(Examiner’s Amendment) One or more non-transitory computer-readable media of claim 15, wherein the motion of the vehicle is a rotational motion in the first direction, and the visual reference is  moved by at least rotating the visual reference in the second direction opposite the rotational motion in the first direction.

17.	(Canceled).

18.	(Examiner’s Amendment) One or more non-transitory computer-readable media of claim 15, wherein the one or more sensors comprise one or more external cameras mounted on the vehicle and the sensor data is first sensor data received at a first time, the operations further comprising:
receiving, from the one or more external cameras, second sensor data at a second time after the first time; and
updating the visual reference based at least in part on receiving the second sensor data from the one or more external cameras.

19.	(Examiner’s Amendment) One or more non-transitory computer-readable media of claim 15, the operations further comprising:
detecting, by the one or more sensors, a location of a passenger inside of the passenger compartment of the vehicle, 
wherein causing the display to present the visual reference on the surface of the passenger compartment of the vehicle is further based on a perspective corresponding to the location of the passenger.

20.	(Examiner’s Amendment) One or more non-transitory computer-readable media of claim 15, the operations further comprising: 
detecting, by the one or more sensors, a speed of the vehicle, 
wherein causing the display to move the visual reference is further based on the speed of the vehicle.

21.	(Previously Presented)  The system of claim 1, wherein from the position of the occupant in the passenger compartment:
the representation of at least the portion of the object is visible, and 
the at least the portion of the object outside the vehicle is obscured by the vehicle.

22.	(Previously Presented)  The method of claim 7, wherein from the position of the occupant in the passenger compartment:
the representation of at least the portion of the object is visible, and 
the at least the portion of the object outside the vehicle is obscured by the vehicle.

Allowable Subject Matter
Claims 1 – 3, 5 – 16 and 18 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1,  “based at least in part on the motion of the vehicle, cause the display to move the visual reference in a second direction,
wherein the visual reference includes a representation of at least a portion of an object outside of the vehicle that, relative to a position of an occupant in the passenger compartment, is obscured by the vehicle", where the closest prior art is Sweeney et al. (US 2017/0253254 A1) and Murasumi et al. (US 2016/0182823 Al). 
Sweeney et al. is directed towards a sensory stimulation system for autonomous vehicle (AV) can monitor a set of maneuvers of the AV. Based on each respective maneuver, the sensory stimulation system can determine a set of sensory stimulation outputs to provide a rider of the AV with sensory indications of the respective maneuver. The sensory stimulation system can then output the set of sensory stimulation outputs via an interior output system, see abstract. 
And, Murasumi et al., which is in the same field of endeavor, discloses an image generation unit uses a plurality of captured image data and vehicle body data of a vehicle to continuously generate a virtual perspective image indicating the vehicle body of the vehicle and the periphery of the vehicle as seen from a virtual perspective (VP) positioned within the cabin of the vehicle. An image control unit alters the angle in a plan view of the line of sight of the VP in a manner such that the line of sight circles the surroundings of the vehicle, and moves the position of the VP in the front-back direction of the vehicle, see abstract.
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 7 and 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486